Citation Nr: 1103071	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-13 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for constant fatigue, to 
include as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to April 
1991.  He also had a period of active duty for training from July 
1977 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claim for service connection for 
constant fatigue.

The Board notes that the statement of the case issued by the RO 
in February 2007 addressed other issues as well.  However, in 
correspondence received by the RO in February 2008, the Veteran 
indicated that he wished to withdraw his appeal with respect to 
all claims other than his chronic fatigue claim.  Accordingly, 
this decision is limited to the issue set forth on the preceding 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.  

The Veteran contends that his claimed constant fatigue condition 
is related to environmental exposures during his service in 
Southwest Asia during the Persian Gulf War.  

The Board notes that the Veteran's service treatment records are 
negative for complaints, findings, or treatment of any condition 
involving fatigue.  However, the Veteran does not contend that 
such condition was treated during active service.  

In June 2004, the Veteran was provided with a VA examination for 
chronic fatigue syndrome (CFS).  With regards to whether the 
Veteran met the criteria for a diagnosis of CFS, the examiner 
stated that the Veteran had fatigue, but it did not appear to be 
debilitating.  He had not missed any work and it did not impair 
his average daily activity below 50 percent.  With regards to the 
onset of the illness, the examiner said that it seemed to come on 
gradually and was associated with many other problems that he 
has.  The examiner reviewed the Veteran's reported symptoms 
associated with the criteria for a CFS diagnosis, including 
elevated temperature, generalized muscle aches or weakness, 
fatigue lasting 24 hours or longer after exercise, headaches, 
migratory joint pains, anxiety, and intermittent sleep 
disturbance.  The examiner noted that the Veteran's condition did 
not appear to decrease his routine daily activities.  He worked 
daily, but had needed to miss a lot of time at work from various 
other symptoms and for doctor's appointments.  He had missed 
about 100 hours that year.  The examiner also reported that there 
were no incapacitating episodes and the Veteran was not on 
medication for CFS.  It appears from the examination report that 
a physical examination was not performed and no diagnostic or 
clinical tests were conducted.  The examiner concluded that the 
Veteran did not meet the definite criteria for chronic fatigue 
syndrome.

The Veteran was provided with a VA general medical examination in 
December 2006.  The examiner reported that the Veteran had a 
number of different complaints which were very vague and it was 
very difficult to get the Veteran to focus on any one and give 
clear cut symptoms.  The Veteran did not volunteer much 
information other than he feels bad and aches all over.  The 
Veteran's job was reported to be mostly sedentary.  He had missed 
336 hours of work over the prior year.  The Veteran estimated 
that most of the work was missed because of nausea, headaches, 
and generalized aching.  After performing a physical examination, 
no diagnosis was made involving CFS or any fatigue.

In a statement dated in April 2007, the Veteran reported that his 
fatigue condition had become more severe in the prior 2 years and 
he had missed consecutive days of work several times that year 
due to it.  He also indicated that he feels that his fatigue 
condition is related to his service-connected polyarthralgia.

The Board notes that although the Veteran has been provided with 
a VA examination to evaluate any possible CFS, in addition to 
several other VA examinations, no VA examiner has opined on 
whether the Veteran's reported fatigue symptoms constitute an 
undiagnosed illness, and if so, whether such is related to his 
service in Southwest Asia during the Persian Gulf War.  As the 
Veteran contends that his fatigue condition has become 
increasingly debilitating since his June 2004 CFS examination and 
record reflects some objective evidence of an undiagnosed 
condition, including a history of low grade fevers, the Board is 
of the opinion that a another VA examination is needed to 
determine whether these findings represent a diagnosed condition 
or an undiagnosed illness, and whether such condition is 
possibility related to his military service or service-connected 
polyarthralgia. 

Since the Board has determined that an examination is necessary 
in the instant case, the Veteran is hereby informed that 38 
C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.

An October 2006 VA treatment note reveals that the Veteran 
reported having been treated by 17 private doctors for his 
various conditions.  On remand, after obtaining any necessary 
release, the RO/AMC should request any relevant records which are 
not already associated with the claims file.  Relevant ongoing VA 
medical records should also be requested.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative of 
the claim).

Finally, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim for 
service connection, however, he was not notified as to how to 
substantiate that claim on a secondary basis.  Thus, corrective 
notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation of the type of evidence necessary 
to establish a claim for service connection 
as secondary to a service-connected 
disability.

2.  Ask the Veteran to provide the names and 
addresses of all medical care providers who 
treated him for a fatigue condition since 
discharge from service.  After securing the 
necessary release, the RO/AMC should obtain 
any records identified which are not 
duplicates of those already contained in the 
claims file.  In addition, obtain relevant VA 
treatment records from the Asheville VA 
Medical Center dating since October 2007.

3.  Schedule the Veteran for a VA chronic 
fatigue syndrome examination by a physician 
to determine the nature of any current 
fatigue condition, and to obtain an opinion 
as to whether any fatigue condition 
identified is possibly related to service or 
service-connected disability.  The claims 
file must be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran has any 
diagnosed condition manifested by fatigue, 
including chronic fatigue syndrome.  If so, 
the examiner should opine as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability or 
greater) that any diagnosed fatigue condition 
(a) arose during service; (b) is otherwise 
related to any incident of service, including 
environmental exposures in the Persian Gulf; 
or (c) is caused or aggravated (permanent 
worsening beyond normal progression) by the 
service-connected polyarthralgia.  

If there is no diagnosed disability that the 
Veteran's claimed fatigue can be attributed 
to, the examiner should state whether there 
are objective signs and symptoms of the 
Veteran's fatigue.  If so, the examiner 
should indicate whether such represents an 
undiagnosed illness, and whether the disorder 
is related to service, to include the 
Veteran's service in the Persian Gulf.

The examiner should provide a rationale for 
all opinions expressed.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

